Citation Nr: 0705514	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  He died in February 2004.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006, at which time the claim was 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in February 
2004 as a consequence of cancer of the pancreas.  

2.  At the time of his death, service connection was not in 
effect for any disabilities.

3.  The medical evidence of record indicates the terminal 
condition was not initially manifested during service or for 
many years after and is not otherwise shown to be causally or 
etiologically related to the veteran's military service.




CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, April 2004 and June 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
informed her of what evidence was required to substantiate 
the claim for service connection of the cause of the 
veteran's death, and of her and VA's respective duties for 
obtaining evidence, as well as requested that the appellant 
submit any additional evidence in her possession pertaining 
to her claim.  

In addition, the June 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
appellant's claim for service connection of the veteran's 
death, no effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her initial VCAA notice in 
April 2004, prior to the RO's adjudication of her claim and 
the issuance of the June 2004 rating decision.  As such, 
there was no defect with respect to the timing of the VCAA 
notice for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The appellant-widow contends the veteran's cancer of the 
pancreas, and, in the alternative, his cancer of the bladder, 
resulted from his active duty exposure to chemicals, 
including exposure to Agent Orange during his military 
service in Vietnam.  Unfortunately, however, there is no 
evidence substantiating this allegation.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had service in 
Vietnam from August 1968 to March 1970.  Nevertheless, during 
his lifetime, service connection was not established for any 
disabilities.

According to his death certificate, the veteran died in 
February 2004 due to cancer of the pancreas.  

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records indicate that the 
veteran was not treated for a disorder of the pancreas or 
bladder, to include cancer of these organs, during his 
service, nor did he have any complaints related to his 
pancreas or bladder during his military service.  In fact, 
the veteran's separation examination report shows normal 
clinical evaluation of the veteran's endocrine system and 
genitourinary system.  

Furthermore, the medical evidence of record indicates that 
the veteran's pancreatic cancer and bladder cancer were first 
manifested many years after his service in the military 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
In this regard, the Board points out that the veteran's 
bladder cancer was first diagnosed in 1999 and cancer of the 
pancreas was first diagnosed in 2003.  Likewise, according to 
the medical evidence of record, his bladder cancer was 
metastatic, despite treatment, and the cancer of the pancreas 
was a progression of that disease.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's cancer of the pancreas, 
and primary bladder cancer, that caused the veteran's death 
was in any way related to his service in the military.  The 
Board acknowledges that the appellant's representative 
submitted May 2004 and June 2006 letters from a private 
oncologist (R.K.O., M.D.), who opined that the veteran's 
bladder and pancreatic cancer were related to his military 
service, in particular, his exposure to Agent Orange.  
However, Dr. O's opinion was based on reading lay literature 
and occasional scientific reports on Agent Orange and his 
knowledge of the carcinogenic properties of dioxin, and not a 
review of the medical evidence of record.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Moreover, he admitted that he is not 
an expert as to Agent Orange and did not indicate that he 
reviewed National Academy of Sciences (NAS) findings as to 
which diseases are associated with Agent Orange exposure.  
See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).   

More significantly, the October 2006 VA genitourinary opinion 
found that the veteran's cancer of the bladder and pancreas 
were not the result of the veteran's military service, 
including his presumed Agent Orange exposure during his 
service in Vietnam.  This VA medical opinion has significant 
probative weight since it was based on a review of the 
complete record, including the appellant's assertions and the 
veteran's medical history, as well as a review of the 
diseases that are presumptively linked to Agent Orange 
exposure.  In this regard, the Board points out that the 
National Academy of Sciences (NAS) specifically found that 
urinary bladder cancer is not associated with Agent Orange 
exposure.  See 68 Fed. Reg. 27630-27641 (2003).  In short, 
the opinion was objective, well informed and based on the 
correct factual foundation.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

Consequently, the medical evidence of record does not 
demonstrate that the veteran's military service 
"substantially or materially" contributed to his death.  
See 38 C.F.R. § 3.312(c) (requiring a very significant 
contribution of the service-connected disability in the 
veteran's ultimate demise; anything less simply will not 
suffice).  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  As a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Because of this, her allegations, alone, 
have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


